Title: Elizabeth Smith Shaw to Abigail Adams, 26 March 1784
From: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw
To: Adams, Abigail



My Dear Sister
Haverhill March 26th. 1784

The Roads have been so bad for several Weeks past, that there has been but little travelling, and it has been difficult to get a conveyance. I did not know when Cousin Charles sent his Letter. I intended to have written and conveyed them together, and to have thanked you most heartily, most tenderly for your excellent Care of Mr. Shaw, and for your ingenuity in managing his Case so exactly right. I assure you he came home full of Gratitude, sounding your praise in the highest Strains. He thinks there are not three better Nurses, than we Sisters.
We are all highly gratified and pleased with the thoughts of Mr. Thaxters coming here. Cousin Charles, says, how clever it will be Aunt, to have Cousin Betsy Hunt upon the other Side of the River, and Mr. Thaxter here! It will in some measure compensate for the absence of Mamma and Sister. Mr. Shaw thinks Haverhill will be an excellent place for a young Gentleman of honesty, and good Morals to settle in. Such are an honour to any Society or proffession, and if such an one can be found, it may serve to bring a Lawyer into credit here. Should he come and succeed, in business agreeable to his utmost Wish, and equal to his merit, should he be so happy as to perswade the fair American, to be the faithful Partner of his Joys and Sorrows, and should this fair American be my amiable, my lovely Friend Sally Sever——Rapt into future time——How pleasing is the prospect——may I live to see it realized——
My dear Sister Adams I am afflicted, I am vexed at the Heart, at what you tell me relative to One who is bound by every human tie to speak well of that Family for Days and Years to Come, that has, and still would do every thing in their power to promote and secure her Interest—that has mercifully sheltered her, and hers—that has secured her honour, and as far as was possible screened her, from the rude blasts of a censorious World, too apt to blame the unfortunate.
True she has virtues, but how are they shaded? They bring to my mind, what Mr. Pope says of Lord Bacon, “The wisest, greatest, meanest of mankind.” Misrepresentation, or a false gloss put upon Facts, I have always thought to be the most vile, and cruel way of destroying the Interests, and the Reputation of Families. Who of us are safe, if such things are to be tolerated? Not to be able to deny the whole, oftentimes puts us upon the necessity, of making an apology to the world, for what was really a wise and virtuous Act. And could every One know, how much we have endeavored to shew mercy, and to do Justice towards her, and her Family, I should not be affraid of ten thousand such ungrateful, inconsiderate, and distracted Tongues.
I think the Athenians classed Ingratitude among their criminal Cases. Had Hypocricy been coupled with it, what punishment do you suppose, that wise, and prudent Republic, would have thought proper to have inflicted?

As to Betsy Smith her Uncle and I most affectionately love her, and should be really glad to have her return, did I certainly know what were her Mother’s real, or prevailing Sentiments with regard to it. All the difficulty that ever arose with regard to her, was upon the account of cloathing, I knew it was not in my power to give such satisfaction to her Mamma as I could wish, and I did not know but Betsy herself, might think harder of waiting for things she might want than my own Children would. I should however, be exceeding glad to have the dear Girl, come and spend the next Summer with me, if it was agreeable to her Mamma.
The money you sent, we received from Judge Seargant. The Dollar you sent for the surtout, I mean to be accountable for. 1s for bringing it, 1s 4d for culing it out, and I mean to help make it in the house, so that it will not take quite the whole for that. It is with the greatest pleasure that I do any little service for you my dear Sister, to testify to you, that I am not insensible, of the many favours you are always conffering upon me, and mine. Your Children are well, Charles studies as if it was a pleasure to him, and he in some degree sensible of the importance of Time. Tommy makes Latin, his Uncle says better than he did. The care of Doves has been their amusement for some time past, but now it is of shooting the poor sweet Robins, as soon as they have begun to chant forth their melodious notes. Ever yours

Eliza Shaw

